Citation Nr: 0826246	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-34 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Basic eligibility for Dependents' Educational Assistance 
(DEA) benefits under 38 U.S.C. Chapter 35. 


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from June 1967 to February 
1970.  The appellant in this case is the veteran's daughter.

This case comes before the Board of Veterans' Appeals (Board)  
on appeal from an August 2005 determination by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that found the appellant ineligible for DEA 
benefits based on a June 25, 1997 rating decision that denied 
service connection for the veteran's cause of death and DEA 
benefits.

REMAND

The claimant seeks Dependents' Educational Assistance 
benefits under 38 U.S.C.§ Chapter 35.  That claim includes an 
implied claim for service connection for the cause of the 
veteran's death.

The record before the Board includes only an educational 
folder for the claimant.  The veteran's claims file is not 
before the Board.  That claims file contains information 
essential to this adjudication and must be obtained and 
associated with the record before the Board.  In addition, 
the record implies that compensation for the veteran's cause 
of death was granted pursuant to 38 U.S.C.A. § 1151, but that 
service connection for the cause of the veteran's death was 
denied.  However, the record does not indicate the identity 
of the claimant who claimed service connection for the cause 
of the veteran's death.  The appellant here should be given 
the opportunity to make argument regarding the claim for 
service connection for the cause of the veteran's death and 
then that claim should be readjudicated.

Accordingly, this case is REMANDED for the following:

1.  Adjudicate the issue of entitlement 
to service connection for the cause of 
the veteran's death including 
consideration of any argument advanced or 
evidence submitted by the appellant.

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


